DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2022 has been entered.
 
Response to Amendment
The Amendment filed 1/25/2022 has been entered. Claims 1-20 remain pending in the application. 

Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Goldstein et al. (US Patent Application Publication 2017/0134335), referred to as Goldstein herein [previously cited].
Milligan et al. (US Patent Application Publication 2017/0180294), referred to as Milligan herein [previously cited].
Weingrad (US Patent Application Publication 2010/0004959), referred to as Weingrad herein [previously cited].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-10, 12, 14-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein in view of Milligan.

Regarding claim 1, Goldstein discloses a messaging analytics system for automatically capturing, analyzing, and displaying messaging data, the messaging analytics system comprising at least one processor in communication with at least one memory device, wherein the at least one processor is programmed to (Goldstein, ¶0016-¶0018, ¶0134, ¶0136-¶0138 with Figs. 1 and 8 – network environment including networked travel system, user devices, and 3rd party systems. Computers processors executing instructions stored in hardware memory, graphics display. ¶0016 – presenting user interfaces including selectable options. Abstract – analyzing communications and presenting a customized response):
receive form definitions from an admin computer device, wherein the form definitions include at least one messaging data element to capture, at least one type of messaging analytics to generate, and at least one messaging display to generate (Goldstein, Figs. 2-3 with ¶0026, ¶0033, ¶0046 - system obtains a sentiment from the analysis engine to determine whether to generate a response, and what response to generate.  ¶0025-¶0027, ¶0042, ¶0044 – analysis engine looks for topic, key terms, sentiment, metadata, previous key terms, preferences, location, previous itineraries, calendar data, weather, traffic, etc. See also ¶0039 – rules. See also ¶0023 – sender/recipient. ¶0032 – response engine determines whether to respond and what type of response to provide. In this case, for example, a data element to capture is a key term, an analytic to generate can be a preference, and a messaging presentation definition can be whether to present a response or type of response. ¶0044 - Alternatively, for example, a data element to capture is user activity in the user’s history, an analytic is frequency of the activity in the history, and the message display can be a customized search result based on the frequent history of user preference.  Fig. 2 with ¶0017, ¶0021, ¶0134-0136 - Analysis engine and response engine is part of networked travel system embodied in a computer system. ¶0016 – tailored responses include user interfaces indicating selectable options or links);
generate a form based on the form definitions, wherein the form is a data structure configured to store, analyze, and display a plurality of types of data (Goldstein, Figs. 1 and 8 with ¶0016-¶0017, ¶0138 – user device display displaying tailored response interface. ¶0025-¶0026, ¶0044 - data is stored in a data structure linked to the user in data storage. ¶0039 – rules stored in data storage);
receive messaging data, wherein the messaging data is associated with messages sent between at least two user computer devices; extract, from the messaging data, the at least one messaging data element specified by the form definitions; store the at least one extracted messaging data element in the form (Goldstein, ¶0022-¶0023 – message received by receiver module.  ¶0025-¶0027 – analysis engine extracts values for key terms, sentiment, metadata, previous key terms, preferences, location, previous itineraries, calendar data, weather, traffic, etc. from the received messages. ¶0025-¶0026, ¶0044 - data is stored in a data structure linked to the user in data storage);
generate, based on the at least one messaging data element stored in the form, the at least one type of messaging analytics specified in the form definitions; store the generated at least one type of messaging analytics in the form (Goldstein, ¶0016, ¶0025-¶0026, ¶0043, ¶0044 – user history and frequent activities/preferences are generated and stored in the data structure based on the extracted values from the messages); 
generate, based on the at least one messaging data element and the at least one type of messaging analytics stored in the form, the at least one messaging display specified in the form definitions (Goldstein, ¶0032 – response engine determines whether to respond and what type of response to provide. ¶0044 – custom search results);
store the generated at least one messaging display in the form (Goldstein, ¶0033 – responses may be obtained from a library maintained in data storage. ¶0043-¶0044, ¶0052, ¶0057, ¶0123 – user-selected responses for are stored in the data structure to respond similarly in the future. ¶0048 –user-declined responses are stored and used for learning to respond differently in the future);
and display 
However, Goldstein appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Milligan discloses a system for extracting an actionable entity from an electronic message, and providing a message display in response to the extracted entity (Milligan, Abstract), including
and display a graph of the at least one type of messaging analytics based on the at least one messaging display (Milligan Fig. 14 with ¶0147 – pie chart of topic messaging analytic extracted from the conversation history).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chat message of Goldstein as modified to include displaying a graph of the messaging analytics based on the teachings of Milligan. The motivation for doing so would have been to more conveniently follow shared sentiments and context from conversations (Milligan, ¶0002-¶0005), and to enable the user to have improved insight into the tailored responses presented.

Regarding claim 2, Goldstein as modified discloses the elements of claim 1, and further discloses wherein the messaging display is at least one of a chat stream view, a calendar view, a map view, a card wall view, and a Gantt chart view (Goldstein, ¶0021-¶0022 – chat message. ¶0048 – response engine sends the user a chat message. Milligan, Fig. 10 with ¶0079, ¶0086, ¶0102, ¶0107 – map view presented in a real-time chat conversation view).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chat message of Goldstein as modified to include displaying a chat stream view and map view based on the teachings of Milligan. The motivation for doing so would have been to conveniently organize relevant content into conversation views so that users do not need to look multiple places for shared content, to more effectively convey conversation context, and to prevent users from having to leave the chat interface to share detailed information or understand or clarify text statements (Milligan, ¶0002-¶0005).

Regarding claim 3, Goldstein as modified discloses the elements of claim 1 above and further discloses wherein the at least one processor is further programmed to: analyze the messaging data using a trained machine learning model (Goldstein, ¶0031, ¶0035, ¶0040, ¶0048 – training model refinement through learning based on user actions);
identify at least one keyword in the messaging data based on the analysis; and generate, based on the at least one identified keyword, operations instructions comprising computer executable instructions, such that the operations instructions, when transmitted to a third party computer device, cause the third party computer device to implement an action external to the messages sent between at least two user computer devices; and transmit the operations instructions to the third party computer device (Goldstein, ¶0028-¶0029 – search query constructed from keywords. API request to third-party system for available options. See also: ¶0088-¶0108 – analysis engine determines that the user is in the purchase phase. ¶0065-¶0071, ¶0039 – keywords used to determine action and phase. ¶0109-¶0113 – user can click to book. ¶0043, ¶0123 – user response causes the system to notify the third-party system to reserve the travel component and pays for the purchase. This action is external to the messages sent. ¶0017 – third party system may be implemented in whole in a computer system).

Regarding claim 5, Goldstein as modified discloses the elements of claim 3 above and further discloses wherein the third party computer device is a computer device associated with an online merchant, and the operations instructions cause the third party computer device to place an order for a product without a user directly interacting with the third party computer device (Goldstein, ¶0109-¶0113 – user can click to book. ¶0043, ¶0123 – user response automatically causes the system to notify the third-party system to reserve the travel component and pay for the purchase. See also ¶0029, ¶0044 – rental car, hotel amenity purchases. ¶0073 – restaurant and museum purchases).

Regarding claim 7, Goldstein as modified discloses the elements of claim 3 above, and further discloses wherein the processor is further configured to: analyze the messaging data using natural language processing; assign meaning to at least one text phrase based on the analysis using natural language processing; and generate additional operations instructions for the action external to the messages sent between at least two user computer devices based on the assigned meaning (Goldstein, ¶0047-¶0048, ¶0125-¶0127 – natural language processing module infers meaning from the communication and identifies key terms, used by the analysis module to determine sentiment and user intent. ¶0065-¶0071, ¶0088-¶0113 – sentiment determines responses. ¶0043, ¶0123 – user response automatically causes the system to notify the third-party system to reserve the travel component and pay for the purchase. See also ¶0029, ¶0044 – rental car, hotel amenity purchases. ¶0073 – restaurant and museum purchases. In this case the actions external to the messages includes reservation and payment for a variety of goods and services).

Regarding claim 8, Goldstein discloses a computer-implemented method for automatically capturing, analyzing, and displaying messaging data, the method implemented by a computer system including at least one processor, the method comprising (Goldstein, ¶0016-¶0018, ¶0134, ¶0136-¶0138 with Figs. 1 and 8 – network environment including networked travel system, user devices, and 3rd party systems. Computers processors executing instructions stored in hardware memory, graphics display. ¶0016 – presenting user interfaces including selectable options. Abstract – analyzing communications and presenting a customized response):
receiving, by the processor, form definitions from an admin computer device, wherein the form definitions include at least one messaging data element to capture, at least one type of messaging analytics to generate, and at least one messaging display to generate (Goldstein, Figs. 2-3 with ¶0026, ¶0033, ¶0046- system obtains a sentiment from the analysis engine to determine whether to generate a response, and what response to generate.  ¶0025-¶0027, ¶0042, ¶0044 – analysis engine looks for topic, key terms, sentiment, metadata, previous key terms, preferences, location, previous itineraries, calendar data, weather, traffic, etc. See also ¶0039 – rules. See also ¶0023 – sender/recipient. ¶0032 – response engine determines whether to respond and what type of response to provide. In this case, for example, a data element to capture is a key term, an analytic to generate can be a preference, and a messaging presentation definition can be whether to present a response or type of response. ¶0044 - Alternatively, for example, a data element to capture is user activity in the user’s history, an analytic is frequency of the activity in the history, and the message can be a customized search result based on the frequent history of user preference.  Fig. 2 with ¶0017, ¶0021, ¶0134-0136 - Analysis engine and response engine is part of networked travel system embodied in a computer system. ¶0016 – tailored responses include user interfaces indicating selectable options or links);
generating, by the processor, a form based on the form definitions, wherein the form is a data structure configured to store, analyze, and display a plurality of types of data (Goldstein, Figs. 1 and 8 with ¶0016-¶0017, ¶0138 – user device display displaying tailored response interface. ¶0025-¶0026, ¶0044 - data is stored in a data structure linked to the user in data storage. ¶0039 – rules stored in data storage);
receiving, by the processor, messaging data, wherein the messaging data is associated with messages sent between at least two user computer devices; extracting, by the processor from the messaging data, the at least one messaging data element specified by the form definitions; storing, by the processor, the at least one extracted messaging data element in the form (Goldstein, ¶0022-¶0023 – message received by receiver module.  ¶0025-¶0027 – analysis engine extracts values for key terms, sentiment, metadata, previous key terms, preferences, location, previous itineraries, calendar data, weather, traffic, etc. from the received messages. ¶0025-¶0026, ¶0044 - data is stored in a data structure linked to the user in data storage);
generating, by the processor based on the at least one messaging data element stored in the form, the at least one type of messaging analytics specified in the form definitions; storing, by the processor, the generated at least one type of messaging analytics in the form (Goldstein, ¶0016, ¶0025-¶0026, ¶0043, ¶0044 – user history and frequent activities/preferences are generated and stored in the data structure based on the extracted values from the messages);
generating, by the processor based on the at least one messaging data element and the at least one type of messaging analytics stored in the form, the at least one messaging display specified in the form definitions (Goldstein, ¶0032 – response engine determines whether to respond and what type of response to provide. ¶0044 – custom search results);
storing, by the processor, the generated at least one messaging display in the form (Goldstein, ¶0033 – responses may be obtained from a library maintained in data storage. ¶0043-¶0044, ¶0052, ¶0057, ¶0123 – user-selected responses for are stored in the data structure to respond similarly in the future. ¶0048 –user-declined responses are stored and used for learning to respond differently in the future);
and displaying, by the processor, 
However, Goldstein appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Milligan discloses a system for extracting an actionable entity from an electronic message, and providing a message display in response to the extracted entity (Milligan, Abstract), including
and display a graph of the at least one type of messaging analytics based on the at least one messaging display (Milligan Fig. 14 with ¶0147 – pie chart of topic messaging analytic extracted from the conversation history).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chat message of Goldstein as modified to include displaying a graph of the messaging analytics based on the teachings of Milligan. The motivation for doing so would have been to more conveniently follow shared sentiments and context from conversations (Milligan, ¶0002-¶0005), and to enable the user to have improved insight into the tailored responses presented.

Regarding claim 9, Goldstein as modified discloses the elements of claim 8. However, Goldstein appears not to expressly disclose wherein the messaging display is at least one of a chat stream view, a calendar view, a map view, a card wall view, and a Gantt chart view (Goldstein, ¶0021-¶0022 – chat message. ¶0048 – response engine sends the user a chat message. Milligan, Fig. 10 with ¶0079, ¶0086, ¶0102, ¶0107 – map view presented in a real-time chat conversation view).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chat message of Goldstein as modified to include displaying a chat stream view and map view based on the teachings of Milligan. The motivation for doing so would have been to conveniently organize relevant content into conversation views so that users do not need to look multiple places for shared content, to more effectively convey conversation context, and to prevent users from having to leave the chat interface to share detailed information or understand or clarify text statements (Milligan, ¶0002-¶0005).

Regarding claim 10, Goldstein as modified discloses the elements of claim 8 above and further discloses further comprising: analyzing the messaging data using a trained machine learning model (Goldstein, ¶0031, ¶0035, ¶0040, ¶0048 – training model refinement through learning based on user actions);
identifying at least one keyword in the messaging data based on the analysis; generating, based on the at least one identified keyword, operations instructions comprising computer executable instructions, such that the operations instructions, when transmitted to a third party computer device, cause the third party computer device to implement an action external to the messages sent between at least two user computing devices; and transmitting the operations instructions to a third party computer device (Goldstein, ¶0028-¶0029 – search query constructed from keywords. API request to third-party system for available options. See also: ¶0088-¶0108 – analysis engine determines that the user is in the purchase phase. ¶0065-¶0071, ¶0039 – keywords used to determine action and phase. ¶0109-¶0113 – user can click to book. ¶0043, ¶0123 – user response causes the system to notify the third-party system to reserve the travel component and pays for the purchase. This action is external to the messages sent. ¶0017 – third party system may be implemented in whole in a computer system).

Regarding claim 12, Goldstein as modified discloses the elements of claim 10 above and further discloses wherein the third party computer device is a computer device associated with an online merchant, and the operations instructions cause the third party computer device to place an order for a product without a user directly interacting with the third party computer device (Goldstein, ¶0109-¶0113 – user can click to book. ¶0043, ¶0123 – user response automatically causes the system to notify the third-party system to reserve the travel component and pays for the purchase. See also ¶0029, ¶0044 – rental car, hotel amenity purchases. ¶0073 – restaurant and museum purchases).

Regarding claim 14, Goldstein as modified discloses the elements of claim 10 above, and further discloses wherein the processor is further configured to: analyzing the messaging data using natural language processing; assigning meaning to at least one text phrase based on the analysis using natural language processing; and generating additional operations instructions for the action external to the messages sent between at least two user computer devices based on the assigned meaning (Goldstein, ¶0047-¶0048, ¶0125-¶0127 – natural language processing module infers meaning from the communication and identifies key terms, used by the analysis module to determine sentiment and user intent. ¶0065-¶0071, ¶0088-¶0113 – sentiment determines responses. ¶0043, ¶0123 – user response automatically causes the system to notify the third-party system to reserve the travel component and pay for the purchase. See also ¶0029, ¶0044 – rental car, hotel amenity purchases. ¶0073 – restaurant and museum purchases. In this the actions external to the messages includes reservation and payment for a variety of goods and services).

Regarding claim 15, Goldstein discloses at least one non-transitory computer-readable storage media having computer-executable instructions embodied thereon for automatically capturing, analyzing, and displaying messaging data, wherein when executed by at least one processor, the computer-executable instructions cause the processor to (Goldstein, ¶0016-¶0018, ¶0134, ¶0136-¶0138 with Figs. 1 and 8 – network environment including networked travel system, user devices, and 3rd party systems. Computers processors executing instructions stored in hardware memory, graphics display. ¶0016 – presenting user interfaces including selectable options. Abstract – analyzing communications and presenting a customized response):
receive form definitions from an admin computer device, wherein the form definitions include at least one messaging data element to capture, at least one type of messaging analytics to generate, and at least one messaging display to generate (Goldstein, Figs. 2-3 with ¶0026, ¶0033, ¶0046- system obtains a sentiment from the analysis engine to determine whether to generate a response, and what response to generate.  ¶0025-¶0027, ¶0044 – analysis engine looks for key terms, sentiment, metadata, previous key terms, preferences, location, previous itineraries, calendar data, weather, traffic, etc. See also ¶0039 – rules. See also ¶0023 – sender/recipient. ¶0032 – response engine determines whether to respond and what type of response to provide. In this case, for example, a data element to capture is a key term, an analytic to generate can be a preference, and a messaging presentation definition can be whether to present a response or type of response. ¶0044 - Alternatively, for example, a data element to capture is user activity in the user’s history, an analytic is frequency of the activity in the history, and the message can be a customized search result based on the frequent history of user preference.  Fig. 2 with ¶0017, ¶0021, ¶0134-0136 - Analysis engine and response engine is part of networked travel system embodied in a computer system. ¶0016 – tailored responses include user interfaces indicating selectable options or links);
generate a form based on the form definitions, wherein the form is a data structure configured to store, analyze, and display a plurality of types of data (Goldstein, Figs. 1 and 8 with ¶0016-¶0017, ¶0138 – user device display displaying tailored response interface. ¶0025-¶0026, ¶0044 - data is stored in a data structure linked to the user in data storage. ¶0039 – rules stored in data storage);
receive messaging data, wherein the messaging data is associated with messages sent between at least two user computer devices; extract, from the messaging data, the at least one messaging data element specified by the form definitions; store the at least one extracted messaging data element in the form (Goldstein, ¶0022-¶0023 – message received by receiver module.  ¶0025-¶0027 – analysis engine extracts values for key terms, sentiment, metadata, previous key terms, preferences, location, previous itineraries, calendar data, weather, traffic, etc. from the received messages. ¶0025-¶0026, ¶0044 - data is stored in a data structure linked to the user in data storage);
generate, based on the at least one messaging data element stored in the form, the at least one type of messaging analytics specified in the form definitions; store the generated at least one type of messaging analytics in the form (Goldstein, ¶0016, ¶0025-¶0026, ¶0043, ¶0044 – user history and frequent activities/preferences are generated and stored in the data structure based on the extracted values from the messages);
generate, based on the at least one messaging data element and the at least one type of messaging analytics stored in the form, the at least one messaging display specified in the form definitions (Goldstein, ¶0032 – response engine determines whether to respond and what type of response to provide. ¶0044 – custom search results);
store the generated at least one messaging display in the form (Goldstein, ¶0033 – responses may be obtained from a library maintained in data storage. ¶0043-¶0044, ¶0052, ¶0057, ¶0123 – user-selected responses for are stored in the data structure to respond similarly in the future. ¶0048 –user-declined responses are stored and used for learning to respond differently in the future);
and display 
However, Goldstein appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Milligan discloses a system for extracting an actionable entity from an electronic message, and providing a message display in response to the extracted entity (Milligan, Abstract), including
and display a graph of the at least one type of messaging analytics based on the at least one messaging display (Milligan Fig. 14 with ¶0147 – pie chart of topic messaging analytic extracted from the conversation history).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chat message of Goldstein as modified to include displaying a graph of the messaging analytics based on the teachings of Milligan. The motivation for doing so would have been to more conveniently follow shared sentiments and context from conversations (Milligan, ¶0002-¶0005), and to enable the user to have improved insight into the tailored responses presented.

Regarding claim 16, Goldstein as modified discloses the elements of claim 15. However, Goldstein appears not to expressly disclose wherein the messaging display is at least one of a chat stream view, a calendar view, a map view, a card wall view, and a Gantt chart view (Goldstein, ¶0021-¶0022 – chat message. ¶0048 – response engine sends the user a chat message. Milligan, Fig. 10 with ¶0079, ¶0086, ¶0102, ¶0107 – map view presented in a real-time chat conversation view).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the chat message of Goldstein as modified to include displaying a chat stream view and map view based on the teachings of Milligan. The motivation for doing so would have been to conveniently organize relevant content into conversation views so that users do not need to look multiple places for shared content, to more effectively convey conversation context, and to prevent users from having to leave the chat interface to share detailed information or understand or clarify text statements (Milligan, ¶0002-¶0005).

Regarding claim 17, Goldstein as modified discloses the elements of claim 15 above and further discloses wherein the at least one processor is further programmed to: analyze the messaging data using a trained machine learning model (Goldstein, ¶0031, ¶0035, ¶0040, ¶0048 – training model refinement through learning based on user actions);
identify at least one keyword in the messaging data based on the analysis; and generate, based on the at least one identified keyword, operations instructions comprising computer executable instructions, such that the operations instructions, when transmitted to a third party computer device, cause the third party computer device to implement an action external to the messages sent between at least two user computer devices; and transmit the operations instructions to the third party computer device (Goldstein, ¶0028-¶0029 – search query constructed from keywords. API request to third-party system for available options. See also: ¶0088-¶0108 – analysis engine determines that the user is in the purchase phase. ¶0065-¶0071, ¶0039 – keywords used to determine action and phase. ¶0109-¶0113 – user can click to book. ¶0043, ¶0123 – user response causes the system to notify the third-party system to reserve the travel component and pays for the purchase. This action is external to the messages sent. ¶0017 – third party system may be implemented in whole in a computer system).

Regarding claim 19, Goldstein as modified discloses the elements of claim 17 above and further discloses wherein the third party computer device is a computer device associated with an online merchant, and the operations instructions cause the third party computer device to place an order for a product without a user directly interacting with the third party computer device (Goldstein, ¶0109-¶0113 – user can click to book. ¶0043, ¶0123 – user response causes the system to notify the third-party system to reserve the travel component and pays for the purchase. See also ¶0029, ¶0044 – rental car, hotel amenity purchases. ¶0073 – restaurant and museum purchases).


Claims 4, 6, 11, 13, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein in view of Milligan in further view of Weingrad.

Regarding claim 4, Goldstein as modified discloses the elements of claim 3 above, and further discloses wherein the third party computer device is a computer device associated with an email system, and the operations instructions cause the third party computer device to 
However, Goldstein appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Weingrad discloses an online purchase system, including hotel reservations (Weingrad, Abstract with ¶0061),
including causing the third party system to send at least one email containing data associated with the messaging data (Weingrad, ¶0061, ¶0067 – email confirmation of reservation. Email confirmation of the reservation is confirmation data associated with the reservation messaging data. Confirmation email indicates that the guest has accepted the offer).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the online purchase of Goldstein as modified to include causing the system to send an email based on the teachings of Weingrad. The motivation for doing so would have been to more conveniently notify the user that the reservation was made successfully, and provide a reference for validation and recall of reservation details.

Regarding claim 6, Goldstein as modified discloses the elements of claim 3 above and further discloses wherein the third party computer device is a first user computer device of the at least two user computer devices, and the operations instructions cause an alert notification to 
However, Goldstein appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Weingrad discloses an online purchase system, including hotel reservations (Weingrad, Abstract with ¶0061),
the operations instructions cause an alert notification to display on the first user computer device (Weingrad, Abstract – first users (customers) coordinating with second users (providers). Fig. 8 with ¶0042 – customer request can result in a confirmation screen at the second user’s display).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the travel partner notification of Goldstein as modified to include causing the system to send an email based on the teachings of Weingrad. The motivation for doing so would have been to enable service providers to review and confirm or deny requests (Weingrad, ¶0042).

Regarding claim 11, Goldstein as modified discloses the elements of claim 10 above, and further discloses wherein the third party computer device is a computer device associated with an email system, and the operations instructions cause the third party computer device to 
However, Goldstein appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Weingrad discloses an online purchase system, including hotel reservations (Weingrad, Abstract with ¶0061),
including causing the third party system to send at least one email containing data associated with the messaging data (Weingrad, ¶0061, ¶0067 – email confirmation of reservation. Email confirmation of the reservation is confirmation data associated with the reservation messaging data. Confirmation email indicates that the guest has accepted the offer).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the online purchase of Goldstein as modified to include causing the system to send an email based on the teachings of Weingrad. The motivation for doing so would have been to more conveniently notify the user that the reservation was made successfully, and provide a reference for validation and recall of reservation details.

Regarding claim 13, Goldstein as modified discloses the elements of claim 10 above and further discloses wherein the third party computer device is a first user computer device of at least two user computer devices, and the operations instructions cause an alert notification to 
However, Goldstein appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Weingrad discloses an online purchase system, including hotel reservations (Weingrad, Abstract with ¶0061),
the operations instructions cause an alert notification to display on the first user computer device (Weingrad, Abstract – first users (customers) coordinating with second users (providers). Fig. 8 with ¶0042 – customer request can result in a confirmation screen at the second user’s display).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the travel partner notification of Goldstein as modified to include causing the system to send an email based on the teachings of Weingrad. The motivation for doing so would have been to enable service providers to review and confirm or deny requests (Weingrad, ¶0042).

Regarding claim 18, Goldstein as modified discloses the elements of claim 17 above, and further discloses wherein the third party computer device is a computer device associated with an email system, and the operations instructions cause the third party computer device to 
However, Goldstein appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Weingrad discloses an online purchase system, including hotel reservations (Weingrad, Abstract with ¶0061),
including causing the third party system to send at least one email containing data associated with the messaging data (Weingrad, ¶0061, ¶0067 – email confirmation of reservation. Email confirmation of the reservation is confirmation data associated with the reservation messaging data. Confirmation email indicates that the guest has accepted the offer).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the online purchase of Goldstein as modified to include causing the system to send an email based on the teachings of Weingrad. The motivation for doing so would have been to more conveniently notify the user that the reservation was made successfully, and provide a reference for validation and recall of reservation details.

Regarding claim 20, Goldstein as modified discloses the elements of claim 17 above and further discloses wherein the third party computer device is a first user computer device of the at least two user computer devices, and the operations instructions cause an alert notification to 
However, Goldstein appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Weingrad discloses an online purchase system, including hotel reservations (Weingrad, Abstract with ¶0061),
the operations instructions cause an alert notification to display on the first user computer device (Weingrad, Abstract – first users (customers) coordinating with second users (providers). Fig. 8 with ¶0042 – customer request can result in a confirmation screen at the second user’s display).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the travel partner notification of Goldstein as modified to include causing the system to send an email based on the teachings of Weingrad. The motivation for doing so would have been to enable service providers to review and confirm or deny requests (Weingrad, ¶0042).

Response to Arguments
Applicant’s arguments, filed 1/25/2022, with respect to rejections under prior art have been fully considered and are moot upon a new ground(s) of rejection, as necessitated by amendment, as outlined above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175